DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-12) in the reply filed on 10/26/22 is acknowledged.  The traversal is on the ground(s) that because a search of art of one invention may lead to finding art applicable to the other invention, there is no serious search burden to examine all claims.  This is not found persuasive because the inventions are independent or distinct (see Restriction Requirement) and search of art of one invention may not necessarily lead to finding art applicable to the other invention.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 1/25/21 and 5/17/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “a structure”) and includes method limitations (e.g., references to “a first etch process”, “a second etch process”, etc.).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation “wherein the first material is resistant to etching gases used in a first etch process to remove portions of the spacer layer and a second etch process to remove the mandrel layer” is interpreted as “wherein the first material is resistant to some etching gases” [which may be capable of removing a spacer and/or mandrel layer].
However, the references to “a first etch process” and “a second etch process” make unclear to the examiner if applicant is intending to claim the structure before the first etch process and the second etch process (before at least a portion of the spacer layer is removed and at least a portion of the mandrel layer is removed), after the first etch process but before the second etch process (at least a portion of the spacer layer is removed but not the mandrel layer), or after the first etch and the second etch process (at least a portion of the spacer layer is removed and at least a portion of the mandrel layer is removed).  For the purposes of examination and in giving claims the broadest reasonable interpretation, the examiner interprets the structure either before the first etch process and the second etch process (before at least a portion of the spacer layer is removed and at least a portion of the mandrel layer is removed), or after the first etch process but before the second etch process (at least a portion of the spacer layer is removed but not the mandrel layer), or after the first etch and the second etch process (at least a portion of the spacer layer is removed and at least a portion of the mandrel layer is removed).  However, appropriate correction and/or clarification is requested.  Claims 2-8 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 1.
Claim 9 is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “an underlayer”) and includes method limitations (e.g., references to “a first etch process”, etc.).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation “wherein the first material is resistant to etching gases used in a first etch process to remove portions of a second material formed on the first material” is interpreted as “wherein the first material is resistant to some etching gases.”
However, as written, it is unclear to the examiner whether “a second material formed on the first material” is part of the underlayer.  The Specification implies the “second material” is not part of the underlayer (see e.g., Spec at [0048]).  This confusion is further compounded by the dependent claims further specifying material of the second material.  For example, claim 10 reads: “The underlayer of claim 9, wherein the second material comprises silicon nitride….”.  If the second material is not part of the underlayer, how does the material of another layer, affect the structure of the underlayer?   For the purposes of examination, Examiner disregards limitations regarding “a second material” in claims 9-12 since they are not shown within the claims or the Specification as having a direct effect on the structure of the “underlayer”.  However, appropriate correction and/or clarification is requested.  Claims 10-12 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (U.S. 2011/0117743 A1; “Bai”).
Regarding claim 1, Examiner notes this claim is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “a structure”) and includes method limitations (e.g., references to “a first etch process”, “a second etch process”, etc.).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation “wherein the first material is resistant to etching gases used in a first etch process to remove portions of the spacer layer and a second etch process to remove the mandrel layer” is interpreted as “wherein the first material is resistant to some etching gases.”
Bai discloses a structure, comprising: 
An underlayer (150, Fig. 11) formed on a substrate (110, Fig. 11), the underlayer comprising a first material ([0050]); 
A mandrel layer (145, Fig. 11) formed on the underlayer ([0056]); and 
A spacer layer (170a, Fig. 11) formed on the mandrel layer ([0059]-[0060]), the spacer layer comprising a second material ([0060]), 
Wherein the first material is resistant to [some] etching gases ([0050]; aluminum oxide).
Since Bai discloses the first material may comprise aluminum oxide ([0050]), this is seen as a first material “resistant to [some] etching gases” based on Applicant’s own disclosure that aluminum oxide is an etching-gas resistant material (e.g., Spec at [0048]).  
Regarding claim 2, Examiner notes this claim is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “the structure”) and includes method limitations (e.g., references to “the first etch process”).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation “the first etch process comprises an etch process using a fluorine containing etching gas” is disregarded because the fact that the first etch process comprises fluorine does not add any appreciable structural limitations to “the structure”.  Regarding the rest of the claim, Bai discloses the second material comprises silicon nitride ([0060]).
Regarding claim 3, Bai discloses the first material comprises aluminum oxide ([0050]).
Regarding claim 6, Examiner notes this claim is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “the structure”) and includes method limitations (e.g., references to “the first etch process”).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation “the first etch process comprises an etch process using a fluorine containing etching gas” is disregarded because the fact that the first etch process comprises fluorine does not add any appreciable structural limitations to “the structure”.  Regarding the rest of the claim, Bai discloses the second material comprises silicon oxide ([0060]).
Regarding claim 7, Bai discloses the first material comprises aluminum oxide ([0050]).
Regarding claim 8, Examiner notes this claim is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “the structure”) and includes method limitations (e.g., references to “the second etch process”).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation “the second etch process comprises an etch process using an oxygen containing etching gas” is disregarded because the fact that the second etch process comprises oxygen does not add any appreciable structural limitations to “the structure”.  Regarding the rest of the claim, Bai discloses the mandrel layer comprises carbon containing material ([0056], [0049]).
Regarding claim 9, Examiner notes this claim is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “an underlayer”) and includes method limitations (e.g., references to “a first etch process”, etc.).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation “wherein the first material is resistant to etching gases used in a first etch process to remove portions of a second material formed on the first material” is interpreted as “wherein the first material is resistant to some etching gases which are capable of etching (removing portions) of a second material”.
Bai discloses an underlayer comprising: 
A first material (150, Fig. 11) formed on a substrate, wherein the first material (e.g., aluminum oxide) is resistant to some etching gases ([0050]).
Since Bai discloses the first material may comprise aluminum oxide ([0050]), this is seen as a first material “resistant to [some] etching gases” based on Applicant’s own disclosure that aluminum oxide is an etching-gas resistant material (e.g., Spec at [0048]).  
Regarding claim 10, Examiner notes this claim is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “the underlayer”) and includes method limitations (e.g., references to “the first etch process”, etc.).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).    Consequently, the limitation “the first etch process comprises an etch process using a fluorine containing etching gas” is disregarded because the fact that the first etch process comprises fluorine does not add any appreciable structural limitations to “the underlayer”.  Regarding the rest of the claim, Bai discloses the first material comprises aluminum oxide ([0050]).
Regarding claim 11, Examiner notes this claim is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “the underlayer”) and includes method limitations (e.g., references to “the first etch process”, etc.).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).   Consequently, the limitation “the first etch process comprises an etch process using a chlorine containing etching gas” is disregarded because the fact that the first etch process comprises chlorine does not add any appreciable structural limitations to “the underlayer”.  Regarding the rest of the claim, Bai discloses the first material comprises aluminum oxide ([0050]).
Regarding claim 12, Examiner notes this claim is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “the underlayer”) and includes method limitations (e.g., references to “the first etch process”, etc.).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).    Consequently, the limitation “the first etch process comprises an etch process using a fluorine containing etching gas” is disregarded because the fact that the first etch process comprises fluorine does not add any appreciable structural limitations to “the underlayer”.  Regarding the rest of the claim, Bai discloses the first material comprises aluminum oxide ([0050]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bai et al. (U.S. 2011/0117743 A1; “Bai”) as applied to claim 1 above, and further in view of Cheng et al. (U.S. 2018/0076042 A1; “Cheng”).
Regarding claim 4, Examiner notes this claim is a product-by-process claim since the base of the claim is a product claim (as the preamble claims “the structure”) and includes method limitations (e.g., references to “the first etch process”, etc.).  As a product-by-process claim, method [step] limitations within the claim are examined with respect to the structure implied by the method steps (See MPEP 2113).  Consequently, the limitation “the first etch process comprises an etch process using a chlorine containing etching gas” is disregarded because the fact that the first etch process comprises chlorine does not add any appreciable structural limitations to “the structure”.  
Regarding the rest of the claim, Bai discloses a second material ([0060]) but does not disclose it comprises doped silicon containing material.  However, Cheng discloses a second material comprising doped silicon containing material ([0053]).  Because both Bai and Cheng teach methods of using second (spacer forming) materials during patterning processes, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of the second material comprising doped silicon containing material.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Regarding claim 5, Bai discloses the first material comprises aluminum oxide ([0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        11/1/2022